PER CURIAM.
Beecher, the appellant in the above numbered appeals, moves this court for (a) an order directing the release to him of funds under the control of the bankruptcy court, and (b) an order specifying who is to operate part of the orchard property during the coming crop year.
This court is not a court of original jurisdiction in bankruptcy matters and has no power to grant the relief sought. 11 U. S.C.A. § 47; Beecher v. Federal Land Bank of Spokane, 9 Cir., 146 F.2d 934.
The motion is dismissed.